Citation Nr: 1528485	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2009.  

2.  Entitlement to an effective date earlier than September 16, 2009, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.  

In his VA form 9 dated August 2012, the Veteran requested a hearing before the Board.  In January 2015, he withdrew his request for a hearing.


FINDINGS OF FACT

1.  For the period beginning January 16, 2008, the Veteran's PTSD manifested with severe occupational and social impairment with deficiencies in most areas with symptoms such as anxiety, irritability, flashbacks, nightmares, poor concentration and memory, rage, hypervigilance, panic attacks, sleep impairment, isolation, moderately poor grooming and hygiene, and difficulty maintaining relationships.

2.  A claim for TDIU was received on March 7, 2008 as part of a claim for increased rating for service-connected disability.

3.  The evidence of record shows that the earliest date of entitlement to TDIU is less than one year prior to his March 7, 2008 claim.


CONCLUSIONS OF LAW

1.  Beginning January 16, 2008, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an effective date of January 16, 2008, but no earlier, for a grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

In April and June 2008, the RO sent letters to the Veteran providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The letters were prior to initial adjudication of his claim and explained how ratings and effective dates are determined, pursuant to Dingess/Hartman. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

VA medical records, Social Security Administration records, and lay statements have been obtained and considered.  The Veteran was also afforded VA examinations.  The examinations addressed the pertinent rating criteria, and there is no argument or indication that it was inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.



Evaluation

The Veteran seeks an increased evaluation for his service-connected PTSD.  The RO granted service connection for PTSD in a July 2006 rating decision.  At that time, a 30 percent evaluation was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 17, 2005.  During the pendency of the appeal, the RO granted increased staged ratings of a 50 percent evaluation effective from March 7, 2008, until September 15, 2009, and a 70 percent evaluation for the period beginning September 16, 2009.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  Regulations pertaining to the criteria for evaluating psychiatric disorders, including PTSD, provide for a 30 percent disability rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent evaluation will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The global assessment of functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a global assessment of functioning score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A global assessment of functioning score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A global assessment of functioning score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A global assessment of functioning score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A global assessment of functioning score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A global assessment of functioning score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A global assessment of functioning score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

This appeal stems from the June 2008 rating decision which increased the Veteran's service-connected PTSD to 50 percent disabling, effective March 7, 2008.  

VA treatment records from February 2007 to March 2009 show ongoing treatment for symptoms associated with PTSD.  The records show that the Veteran has been prescribed medication for treatment, some of which were discontinued due to adverse side effects, to include a chronic hand tremor.  The records indicated that the Veteran has since responded more favorably to other medications and also has attended individual therapy and a PTSD counseling group.  These reports show that the Veteran is anxious, irritable, and tense.  The records note that he experiences flashbacks, nightmares, poor concentration, poor memory, and rage.  The records indicate that the Veteran is hypervigilant, with increased panic attacks, pressured speech, racing thoughts, and has sleep impairment.  It is also noted that he used to be attentive to detail, but now he is too distractible and has errors in his craft projects.  The records show the Veteran reported continued panic attacks when over simulated by noise, heat, and crowds.  The treating physicians have described the Veteran as emotionally fragile in need of ongoing care.  

On January 16, 2008, a specific VA treatment record noted that the Veteran can no longer work, mostly due to tremor and PTSD symptoms.  The record indicated that he last worked in manufacturing in 2003.

On March 7 2008 the VA received the Veteran's claim for an increased evaluation.

The Veteran was afforded a VA examination in April 2008.  During the examination, the Veteran stated that he has problems sleeping, problems with keeping a relationship, a short temper, and he keeps to himself.  He also reported nightmares which occur 3 to 4 times a month.  He stated he had not worked in five years and he lost three jobs because of his temper and is unable to get a job now because of his PTSD.  He indicated that he experiences anxiety, concentration difficulties, and difficulty in performing tasks.  He denied depression, suicidal and homicidal ideations or plans.  

The examiner stated that at the time of the interview he was alert and oriented to personal information and place.  He noted the Veteran's affect was blunted and his response latencies were quick.  He reported the Veteran demonstrated adequate attention and was not distractible.  He asserted the Veteran made poor eye contact and was noted to be restless and shaky.  The examiner opined that the Veteran is experiencing a severe degree of impairment of social functioning and a severe degree of impairment in occupational functioning.  He stated that his overall level of disability is severe.  He assigned a GAF score of 45 indicating, the Veteran has serious symptoms or a serious impairment in social, occupational, or school functioning.

The Veteran was afforded another VA examination in November 2009.  The Veteran reported symptoms of rage, avoidance, hypervigilance, difficulty maintaining relationships, and sleep impairments.  The examiner opined that the Veteran is unable to establish and maintain effective work/school and social relationships because of excessive irritability; social isolation; and hypervigilance.  He stated the Veteran is unable to maintain an effective family role functioning as demonstrated by repeated failed relationships.  He asserted the Veteran has been able to manage his affairs without difficulty and does not have difficulty performing activities of daily living.  He stated the Veteran does not appear to pose any threat of danger or injury to self or others.

The Veteran provided lay statements from the Director of The Bread of Life and an associate of six years at the time.  

The Director of The Bread of Life stated that the Veteran regularly attended the soup kitchen for eleven months.  He indicated that has noticed that the Veteran's shaking and nerves have increased due to stress.

The letter from the Veteran's associate of six years indicates that the Veteran seemed nervous, anxious, and stressed out.  He reports that the Veteran lived with him for above five months and that the Veteran was having problems sleeping, difficulty concentrating, and had little desire to do any activities.

In light of the evidence summarized above, the Board finds that a 70 percent evaluation for PTSD is warranted beginning January 16, 2008.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood.  His PTSD is shown to be manifested by anxiety, irritability, flashbacks, nightmares, poor concentration and memory, rage, hypervigilance, panic attacks, sleep impairment, isolation, moderately poor grooming and hygiene, and difficulty maintaining relationships.  These findings justify a 70 percent evaluation.

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is not demonstrated in this case.  The record shows that there has never been any indication of symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, hallucinations,  persistent danger of hurting others, and disorientation to time and place, nor does he forget the names of close relatives, own occupation, or own name. Though the Veteran was noted for having moderately poor grooming and hygiene, the record does not indicate that these symptoms cause total occupational and social impairment.  The examiners of record found him able to perform other activities of daily living, to include his finances, despite his PTSD.  

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's disorder has not been manifested by total occupational and social impairment.

The Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).

The criteria pertaining to PTSD in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.
Effective Date TDIU

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  Section 5110(b)(2) provides an exception to this general rule: The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.

The United States Court of Appeals for Veterans Claims (Court) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was factually ascertainable.  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

As to what constitutes a claim, a claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided VA Form 21-8940 which indicates that he has not worked full-time since February 2004.  During this time he worked as an electronic fabricator.  He completed two years of college.  He worked part-time jobs, such as work as a field service representative and a movie extra, until February 2005.  He reports no employment since February 2005.  

On March 7, 2008, the Veteran submitted a claim for increase for his service-connected PTSD.  The claims folder contains VA medical records that show on January 16, 2008 the Veteran could no longer work due to a tremor and PTSD symptoms.  The Veteran asserted that these medical records were to be included and considered with his claim for an increase.  Thus, the statement of unemployability was part of the submission received on March 7, 2008.  A claim for TDIU is found at this time.  See Rice.

During an April 2008 VA examination, the Veteran asserted that he had not worked in five years and he lost three jobs because of his temper and is unable to get a job now because of his PTSD.  The examiner opined that the Veteran is experiencing a severe degree of impairment in occupational functioning.

In a June 2008 rating decision, the RO granted an evaluation of 50 percent for service-connected PTSD effective March 7, 2008 and deferred the claim for TDIU to complete development.  A VCAA letter addressing the claim for TDIU was sent.

In September 2008, the Veteran provided a notice of disagreement to the June 2008 rating decision.  

In a December 2008 rating decision, the RO denied entitlement to TDIU.

In September 2009, the Veteran provided a statement further describing his symptoms of PTSD and requesting that his VA Form 21-8940 be considered.  The Board construes this statement as a notice of disagreement to the December 2008 rating decision that denied entitlement to TDIU.

In a December 2009 rating decision, the RO continued the rating of 50 percent for service-connected PTSD.  

In March 2010, the Veteran provided a statement a notice of disagreement to the December 2009 rating decision.  

In a February 2011 statement of the case, the RO granted an evaluation of 70 percent for service-connected PTSD effective September 16, 2009, the date the RO stated as the date VA received the claim for an increase.  

In March 2011, the RO granted entitlement to TDIU effective September 16, 2009.  The rating decision stated that the effective date was assigned because that is the date of the Veteran's claim for an increased evaluation which resulted in schedular criteria being met.  The Veteran disagreed with the effective date and perfected an appeal of this issue.

Given the evidence above, the Board finds that the Veteran's appeal steams from the March 7, 2008 claim for an increase for his service-connected PTSD and entitlement to TDIU.  The Veteran submitted a timely notice of disagreement with the ratings assigned during the appeal period and in support of his appeal for a higher rating, he submitted evidence which indicated that he was unable to maintain employment as a result of his service-connected disabilities.  

Having determined that the date of claim is March 7, 2008, the Board must consider the earliest date unemployability due to service-connected disability was established and whether that was within one-year of the date of claim.  38 U.S.C.A. § 5110(b)(2).

In reviewing pertinent evidence, the January 16, 2008 VA treatment record noted that the Veteran could no longer work, mostly due to tremor and PTSD symptoms.  Thus, the evidence supports a finding that the earliest date of unemployability due to service-connected disability is less than one year prior to the March 7, 2008 date of claim.  Therefore, January 16, 2008 is the effective date of entitlement to TDIU.    The Board observes that given this decision, the Veteran is service-connected for PTSD at 70 percent disabling effective January 16, 2008.  Thus, the Veteran met the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) as of January 16, 2008.  See 38 C.F.R. § 4.16(a). 

ORDER

A 70 percent evaluation for PTSD effective January 16, 2008 is granted.  

TDIU is granted effective January 16, 2008, subject to the laws and regulation governing the award of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


